UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                            FILED
                                                                                          FEB 1 0 2009
                                                                                    NANGY MAYER WHITTING
Benjamin F. Shipley, Jr.,                      )                                          U.S. 018TRI&T co[fJ~· CLERK
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )          Civil Action No.    (19 0274
                                               )
Woolrich, Inc. et at.,                         )
                                               )
                Defendants.                    )


                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiff s pro se complaint and his application to

proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis

and dismiss the complaint.

        Plaintiff is incarcerated in the United States Penitentiary at Terre Haute. Defendants are

persons employed by the Bureau of Prisons, its contractors, or Woolrich who are involved with

the contracting of prison labor for the manufacture of clothing for the U. S. military. Plaintiff

alleges "at least one conspiracy, embracing numerous acts by persons and entities, to deprive

federal prisoners, including Plaintiff, of equal protection of the laws and Constitutionally

protected rights by exploiting their labor for private profit." Compl.    ~   1. Specifically, he alleges

that the defendants have violated his rights under the Thirteenth Amendment and the equal

protection clause, and that the defendants engaged in a civil conspiracy to deprive him of these

rights, in violation of 42 U.S.C. § 1985. See, e.g., id   ~~   208 (alleging violation of minimum

wage), 215 (alleging violation of equal protection), 219 (alleging violation of Thirteenth

Amendment and conspiracy to violate).
        The complaint, and each of its claims, is based upon the premise that plaintiff has an

enforceable right that flows from either the constitution or other federal law that entitles him to

minimum or market wages for work performed while incarcerated as a federal prisoner. This

premise is false. It is well-settled that the Thirteenth Amendment's protection against

involuntary servitude does not extend to prisoners who are required to perform work at little or

no pay. To the contrary, the Thirteenth Amendment clearly excepts involuntary servitude as

punishment for a crime after conviction: "Neither slavery nor involuntary servitude, except as a

punishment for crime whereof the party shall have been duly convicted, shall exist within the

United States, or any place subject to their jurisdiction." U.S. Const., amend. XIII, § 1.

"Convicted criminals ... are not protected by the Thirteenth Amendment against involuntary

servitude." Henthorn v. Dep't o/the Navy, 29 FJd 682,686 (1994); see also Vanskike v. Peters,

974 F.2d 806 (7th Cir. 1992) (stating that prison work assignments are part ofthe inmates'

sentences of incarceration). Furthermore, "where the inmate's labor is compelled and/or where

any compensation he receives is set and paid by his custodian, the prisoner is barred from

asserting a claim for minimum wage under the FLSA [Fair Labor Standards Act.]." Henthorn v.

Dep't o/the Navy, 29 F.3d 682, 686 (1994); see also Sanders v. Hayden, 544 F.3d 812,814 (7th

Cir. 2008) ("Prison and jail inmates are not covered by the FLSA.").

        Because the complaint fails to state a claim under the Constitution or the laws ofthe

United States upon which relief may be granted to the plaintiff, it will be dismissed. 28 U.S.C.

§ 1915(e)(2)(B)(ii). A final order accompanies this memorandum opinion.



Date:
                                                      D (OJ J }Y1ftC/c-
                                                      United States District Judge


                                                 2